DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on December 24th, 2020 has been acknowledged.  By this amendment, claims 1, 6, 7, and 16 have been amended, claim 19 has been cancelled, and claim 21 has been newly added.  Accordingly, claims 1-18, 20, and 21 are pending in the present application in which claims 1, 6, and 16 are in independent form.  Applicant’s amendment to the title has been accepted.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mrs. Sridevi Basavaraju on April 05th, 2021.
The application has been amended as follows:
In the claims:
Please cancel dependent claim 7.

	Please change entire independent claim 6 to --A semiconductor device comprising: 

upper insulation layers on the stacked structures; and
a capping insulation layer surrounding side surfaces of the upper insulation layers, 
wherein the capping insulation layer is on the stepped region of each of the stacked structures and is between the stacked structures, 
wherein the capping insulation layer comprises respective first and second upper end portions adjacent to respective ones of the upper insulation layers and having different heights relative to the substrate,
wherein the stacked structures comprise a first stacked structure and a second stacked structure that is adjacent the first stacked structure in a first direction,
wherein the upper insulation layers comprise a first upper insulation layer overlapping a first central region of the first stacked structure, and a second upper insulation layer overlapping a second central region of the second stacked structure, and
wherein the first upper insulation layer is between the first upper end portion and the second upper end portion of the capping insulation layer.--.

	In dependent claim 8, line 1, please replace “The semiconductor device according to claim 7” with --The semiconductor device according to claim 6--.

	In dependent claim 13, line 4, please replace “the upper end portions” with --the first and second upper end portions--.
	
	In dependent claim 13, line 7, please replace “the upper end portions” with --the first and second upper end portions--.
Allowable Subject Matter
Claims 1-6, 8-18, 20, and 21 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on December 24th, 2020 (see Applicant’s persuasive arguments in the remarks on page 9, line 18 to page 13, line 11), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein the capping insulation layer comprises a first upper end portion adjacent a first side of the upper insulation layer and adjacent a first side portion of the central region of the stacked structure,wherein the capping insulation layer further comprises a second upper end portion that is adjacent to a second side of the upper insulation layer that is remote from the first side of the upper insulation layer and adjacent a second side portion of the central region of the stacked structure that is remote from the first side portion of the central region, wherein the upper insulation layer is between the first upper end portion and the second upper end portion, and wherein the first upper end portion extends a first height relative to the substrate that is different from a second height relative to the substrate of the second upper end portion”, as recited in independent claim 1, “wherein the capping insulation layer comprises respective first and second upper end portions adjacent to respective ones of the upper insulation layers and having different heights relative to the substrate, wherein the stacked structures comprise a first stacked structure and a second stacked structure that is adjacent the first stacked structure in a first direction, wherein the upper insulation layers comprise a first upper insulation layer overlapping a first central region of the first  wherein the first upper insulation layer is between the first upper end portion and the second upper end portion of the capping insulation layer”, as recited in independent claim 6, and “wherein the capping insulation layer comprises a first upper end portion adjacent a first side of the upper insulation layer and adjacent a first side portion of the central region of the stacked structure,wherein the capping insulation layer further comprises a second upper end portion that is adjacent to a second side of the upper insulation layer that is remote from the first side of the upper insulation layer and adjacent a second side portion of the central region of the stacked structure that is remote from the first side portion of the central region, and wherein the first and second upper end portions have different heights relative to the substrate”, as recited in independent claim 16.
Claims 2-5, 8-15, 17, 18, 20, and 21 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892